717 N.W.2d 404 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST William F. JONES, a Minnesota Attorney, Registration No. 146444.
No. A06-1056.
Supreme Court of Minnesota.
July 5, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William F. Jones committed professional misconduct warranting public discipline, namely, engaging in business transactions with two clients without making full disclosures to the clients, advising them to seek independent legal advice on the transactions, or obtaining their informed consent to respondent's role in the transactions, in violation of Minn. R. Prof. Conduct 1.8(a) and 1.15(c)(2).
Respondent has entered into a stipulation with the Director under which he admits the allegations of the petition for purposes of these proceedings, and waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is suspension for 60 days, effective upon the filing of this order, subject to the following conditions:
(a) The reinstatement hearing provided for in Rule 18(a) through (d), RLPR, is waived. At least 15 days before the expiration of the suspension period, respondent may file an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with continuing legal education requirements, has fully complied with Rules 24 and 26, RLPR, and has satisfactorily completed all other conditions imposed in this order;
(b) Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the filing of this order;
(c) Respondent shall comply with Rule 26, RLPR, requiring notice of his suspension to clients, opposing counsel, and tribunals; and
(d) Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent William F. Jones is suspended from the practice of law for 60 days, effective immediately, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer Associate Justice